Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 11-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada (“Generative adversarial network-based approach to signal reconstruction from magnitude spectrogram”, 2018).

	Regarding claim 1, Oyamada teaches A method, in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to specifically configure the processor to implement a generative adversarial network (GAN) based restoration system, the method comprising: ([p. 2514 §I] "This paper addresses the problem of reconstructing a time-domain signal solely from a magnitude spectrogram. The magnitude spectrograms of real-world audio signals tend to be highly structured in terms of both spectral and temporal regularities...Since a magnitude spectrogram does not contain phase information, we must restore or infer phase information to reconstruct a time-domain signal. This problem is called the signal (or phase) reconstruction problem. One widely used method for solving the signal reconstruction problem was proposed by Griffin and Lim" [p. 2517 §VF] "The CPU used in this experiment was “Intel Core i7-6850K CPU @ 3.60GHz”. The GPU was “NVIDIA GeForce GTX 1080”. We implemented the Griffin-Lim method using the fast Fourier transform function in NumPy [20]. We implemented our model with Chainer [21]")
	training, by the GAN based restoration system, a first neural network of a generator of the GAN based restoration system, to generate an artificial audio spectrogram having a target damage characteristic based on an input audio spectrogram and a target damage vector, thereby generating a trained generator; ([p. 2515 §IVB] “the generator will be trained in such a way that the outputs that averagely fit the target data are considered optimal.” [p. 2516 §IVB Col. 1] "Another goal for G is to make cˆ = G(a, ϕ) as close as possible to the target complex spectrogram c...The learning objectives for D and G can thus be summarized as follows: D : V (D) → minimize, (11) G : U(G) + λI(G) → minimize, (12)… A general framework for training a generator network in such a way that it can deceive a real/fake discriminator network is called a generative adversarial network" ϕ interpreted as synonymous with target damage characteristic based on an input audio spectrogram. (a, ϕ) interpreted as synonymous with target damage vector.  Generator and Discriminator of Oyamada both interpreted as neural networks, such that training the generator is interpreted as synonymous with generating a trained first neural network of a generator.)
	inputting, by the GAN based restoration system to the trained generator, an original audio recording spectrogram corresponding to an original audio recording and an input target damage vector; ([p. 2515 §IVa] "we consider a DNN that uses a and ϕ as inputs and generates c (or x) as an output. We call this DNN a generator G and express the relationship between the input and output as cˆ = G(a, ϕ)" Oyamada explicitly teaches that the output is cˆ = G(a, ϕ) where c^ is an artificial recording spectrogram corresponding to the vector (a, ϕ) which is interpreted as synonymous with the target damage vector. [p. 2516 §IV] "we used a complex spectrogram reconstructed using the Griffin-Lim method after 5 iterations as the G input" G interpreted as synonymous with generator.  [p. 2516 §IV] "(8) means that V (D) becomes 0 only if the discriminator D correctly distinguishes the “fake” complex spectrograms generated by the generator G and the “real” complex spectrograms of real audio signals" Real audio signal interpreted as synonymous with original audio recording. )
	processing, by the trained generator, the original audio recording spectrogram to generate an artificial audio recording spectrogram having a level of damage corresponding to the input target damage vector; and ([p. 2515 §IVa] "we consider a DNN that uses a and ϕ as inputs and generates c (or x) as an output. We call this DNN a generator G and express the relationship between the input and output as cˆ = G(a, ϕ)" [p. 2516 §V] "we used a complex spectrogram reconstructed using the Griffin-Lim method after 5 iterations as the G input. Both the input and output of the generator G have 2 channels...We added a block that applies an inverse STFT to the generator output before feeding it into the discriminator D" Oyamada explicitly teaches that the output is cˆ = G(a, ϕ) where c^ is an artificial recording spectrogram corresponding to the vector (a, ϕ) which is interpreted as synonymous with the target damage vector.)
	converting, by a spectrogram inversion module of the GAN based restoration system, the artificial audio recording spectrogram to an artificial audio recording waveform output. ([p. 2517] "Fig. 3. Waveforms of reconstructed music data [19]. The first row shows the acoustic signal reconstructed with the Griffin-Lim method, the second shows the proposed method, and the third is the target acoustic signal (real-world acoustic signal)." [p. 2516 §V Col. 2] "We added a block that applies an inverse STFT to the generator output before feeding it into the discriminator D" inverse STFT interpreted as synonymous with a spectrogram inversion module to generate an artificial audio recording waveform output. Inverse STFT interpreted as synonymous with spectrogram inversion module of the GAN based restoration system.  Oyamada explicitly teaches that the inverse STFT converts the spectrogram of the generated audio spectrogram into an artificial audio waveform output). 

	Regarding claim 2, Oyamada teaches The method of claim 1, wherein the method further comprises: training, by the GAN based restoration system, a second neural network of a discriminator of the GAN based restoration system, to discriminate between artificial audio spectrograms and true audio spectrograms, and thereby generate a trained discriminator. ([p. 2516 §IVB] "complex spectrogram c, the discriminator D is expected to find a feature space where cˆ and c are as separate as possible. Thus, we expect that minimizing the distance between cˆ and c measured in a hidden layer of the discriminator would make cˆ indistinguishable from c in the data space. By using D(·, a) ∈ R to denote the discriminator network D...Thus, (8) means that V (D) becomes 0 only if the discriminator D correctly distinguishes the “fake” complex spectrograms generated by the generator G and the “real” complex spectrograms of real audio signals...The learning objectives for D and G can thus be summarized as follows: D : V (D) → minimize, (11)" Where V(D) is (8). As Generator and Discriminator have both been interpreted as synonymous with neural networks in and of themselves, the Generator is interpreted as synonymous with a first neural network and the Discriminator is interpreted as synonymous with a second neural network.). 

	Regarding claim 3, Oyamada teaches The method of claim 2, wherein training the first neural network comprises training the first neural network to generate an artificial audio spectrogram that causes the trained discriminator to misclassify the artificial audio spectrogram to be a true audio spectrogram. ([p. 2516 §IVB] " As for the generator G, one of the goals is to deceive the discriminator D so as to make the “fake” complex spectrograms as indistinguishable as possible from the “real” complex spectrograms" Deceive interpreted as synonymous with causing to misclassify.). 

	Regarding claim 4, Oyamada teaches The method of claim 2, wherein training the second neural network comprises iteratively training the second neural network to minimize a discriminator adversarial loss that represents the degree to which the discriminator can correctly recognize an input audio spectrogram as artificial, ([p. 2514 §IVB Col. 1] "(8) means that V (D) becomes 0 only if the discriminator D correctly distinguishes the “fake” complex spectrograms generated by the generator G and the “real” complex spectrograms of real audio signals. Therefore, the goal of D is to minimize V (D)." See also Eqn. (11).  [p. 2516 §V] "The weight constant wl was set to 0 for l = 0 and 1 for l ̸= 0. λ was set to 1. RMSprop [18] was used as the optimization algorithm and the learning rate was 5*10^-5Ca = 0.5. The mini-batch size was 10 and the number of epochs was 73." 73 epochs interpreted as synonymous with 73 iterations of training. )
	and wherein training the first neural network comprises iteratively training the first neural network to minimize a combination of both a generator adversarial loss that represents the degree to which the discriminator can recognize the artificial audio spectrogram output generated by the generator as artificial, ([p. 2514 §IVB Col. 1] "As for the generator G, one of the goals is to deceive the discriminator D so as to make the “fake” complex spectrograms as indistinguishable as possible from the “real” complex spectrograms. This can be accomplished by minimizing the following criterion" (9) interpreted as synonymous with generator adversarial loss representing the degree to which the discriminator can recognize the artificial audio spectrogram output generated by the generator as artificial.)
	and an identity loss that represents a self-to-self conversion to self. ([p. 2514 §IVB Col. 1] "Another goal for G is to make cˆ = G(a, ϕ) as close as possible to the target complex spectrogram c. By using Dl(·) to denote the output of the l-th layer of the discriminator D, we would also like G to minimize (10) where wl is a fixed weight, which weighs the importance of the l-th layer feature space. Here, the 0-th layer corresponds to the input layer, namely D0(c) = c." (10) interpreted as synonymous with an identity loss.). 

	Regarding claim 8, Oyamada teaches The method of claim 1, wherein converting the artificial audio recording spectrogram to the artificial audio recording waveform output comprises introducing, by the spectrogram inversion module, a phase into the artificial audio spectrogram to thereby generate the artificial audio waveform data structure. ([p. 2515 §III] "With an STFT, (2) corresponds to an inverse STFT. Thus, WW+c is the STFT of the inverse STFT of c. Now, by using ϕ to denote a vector where each element is the phase ϕf,n ≡ e ȷθf,n , the phase reconstruction problem for a given a is formulated as an optimization problem of estimating ϕ that minimizes (3)" Oyamada explicitly teaches that the output waveform is generated by performing inverse STFT (as would be expected by one of ordinary skill in the art) [p. 2516 §V Col. 2].). 

	Regarding claims 11-14 and 18, claims 11-14 and 18 are directed towards a computer program product for performing the method of claims 1-4 and 8.  Therefore, the rejection applied to claims 1-4 and 8 also apply to claims 11-14 and 18.  Claims 11-14 and 18 additionally recite “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement” which are addressed by Oyamada ([p. 2517 §VF] "The CPU used in this experiment was “Intel Core i7-6850K CPU @ 3.60GHz”. The GPU was “NVIDIA GeForce GTX 1080”. We implemented the Griffin-Lim method using the fast Fourier transform function in NumPy [20]. We implemented our model with Chainer [21]").

	Regarding claim 20, claim 20 is substantially similar to claim 11.  Therefore, the rejection applied to claim 11 also applies to claim 20. 

	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada and in view of Godsill (“Digital Audio Restoration - a statistical model based approach”, 1998). 

	Regarding claim 5, Oyamada teaches The method of claim 1.
	However, Oyamada does not explicitly teach inputting the original audio recording spectrogram comprises processing, by a pre-processing module of the [GAN based] restoration system, an original audio waveform data structure representing the original audio recording comprising audio imperfections due to physical damage to a medium on which the original audio recording is recorded, to generate the original audio spectrogram.  

Godsill, in the same field of endeavor, teaches The method of claim 1, wherein inputting the original audio recording spectrogram comprises processing, by a pre-processing module of the [GAN based] restoration system, an original audio waveform data structure representing the original audio recording comprising audio imperfections due to physical damage to a medium on which the original audio recording is recorded, to generate the original audio spectrogram. ([p. 99 §5] "There are many mechanisms by which clicks can occur. Typical examples are specks of dirt and dust adhering to the grooves of a gramophone disc or granularity in the material used for pressing such a disc (see figures 1.1-1.3). Further click-type degradation may be caused through damage to the disc in the form of small scratches on the surface. Similar artefacts are encountered in other analogue media, including optical film sound tracks and early wax cylinder recordings, although magnetic tape recordings are generally free of clicks. Ticks can occur in digital recordings as a result of poorly concealed digital errors and timing problems." [p. 126 §5.2.5] "Several transform-domain methods have been developed for click replacement...based in the discrete Fourier domain, which is aimed at restoring long sections of missing data is presented by Maher [118]. In a similar manner to the sinusoidal modelling methods of McAulay and Quatieri [126, 158, 127], this technique assumes that the signal is composed as a sum of sinusoids with slowly varying frequencies and amplitudes. Spectral peak ‘tracks’ from either side of the gap are identified from the Discrete Fourier Transform (DFT)" [p. 141 §6.1] "The de-noising procedure is now illustrated with a synthetic example in which a music signal (figure 6.4(a)) is artificially corrupted with additive white Gaussian noise (figure 6.4(b)). Figure 6.4(c) shows the noisy input after pre-windowing with a Hanning window. The data is fast Fourier transformed (FFT-ed) to give figure 6.5 in which the clean data FFT (figure 6.5(a)) is included for comparison" Pre-processing with Fourier transform interpreted as synonymous with generating an audio spectrogram.  Godsill explicitly teaches pre-processing audio recording waveforms with Fourier transform.). 

	Oyamada and Godsill are both directed towards digital audio restoration using machine learning models.  Therefore, Oyamada and Godsill are analogous art in the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the generative adversarial network of Oyamada with the teachings of Godsill by pre-processing the audio to generate the magnitude spectrogram using Fourier transform in order to analyze and repair noise and inconsistencies from physically damaged recording mediums.  One of ordinary skill in the art would recognize that Godsill presents an absolutely fundamental overview of digital audio restoration such that it would be obvious to one of ordinary skill in the art to use the disclosure of Godsill as a starting point for the development of said digital audio restoration software.  Godsill provides a thorough motivation for why one would use a spectrogram as input into a digital audio restoration system ([p. 136 §6.1] "the most popular methods for noise reduction in audio signals to date are based upon short-time processing in the spectral domain…Processing is performed in a transform domain, usually the discrete Fourier Transform").  This motivation for combination also applies to the remaining claims which depend on this combination.  

	Regarding claim 6, the combination of Oyamada, and Godsill teaches The method of claim 5, wherein the input target damage vector specifies one or more damage characteristics that represent an amount of physical damage to a target medium different from the physical damage to the medium on which the original audio recording is recorded. (Godsill [p. 99 §5] "There are many mechanisms by which clicks can occur. Typical examples are specks of dirt and dust adhering to the grooves of a gramophone disc or granularity in the material used for pressing such a disc (see figures 1.1-1.3). Further click-type degradation may be caused through damage to the disc in the form of small scratches on the surface. Similar artefacts are encountered in other analogue media, including optical film sound tracks and early wax cylinder recordings, although magnetic tape recordings are generally free of clicks. Ticks can occur in digital recordings as a result of poorly concealed digital errors and timing problems." Godsill clearly teaches many physical damage characteristics which may degrade a target medium (disc with scratches) different from the medium on which the original audio recording is recorded (computer).  It would be obvious to one of ordinary skill in the art that the damage vector for signal reconstruction taught in Oyamada could be representative of said well-known physical damage characteristics taught in Godsill.  The basis for the damage characteristic also would not change the expected outcome of the disclosure of Oyamada.). 

Regarding claims 15-16, claims 15-16 are directed towards a computer program product for performing the method of claims 5-6.  Therefore, the rejection applied to claims 5-6 also apply to claims 15-16.  Claims 15-16 additionally recite “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement” which are addressed by Oyamada ([p. 2517 §VF] "The CPU used in this experiment was “Intel Core i7-6850K CPU @ 3.60GHz”. The GPU was “NVIDIA GeForce GTX 1080”. We implemented the Griffin-Lim method using the fast Fourier transform function in NumPy [20]. We implemented our model with Chainer [21]").

	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada and in view of Movshovitz-Attias (US10255898B1). 

	Regarding claim 7, Oyamada teaches The method of claim 1.
	However, Oyamada does not explicitly teach the input target damage vector is generated by a damage encoder of the [GAN based] restoration system, based on an input date label, wherein the damage encoder is trained to correlate a date label with a damage embedding represented as the input target damage vector.  

Movshovitz-Attias, in the same field of endeavor, teaches The method of claim 1, wherein the input target damage vector is generated by a damage encoder of the [GAN based] restoration system, based on an input date label, wherein the damage encoder is trained to correlate a date label with a damage embedding represented as the input target damage vector. ([Col. 1 l. 46-66] "(i) receiving a target audio signal from a requestor device, where the target audio signal includes information indicative of sound sampled during a first period of time, where the first period of time includes a plurality of time segments; (ii) obtaining a set of source audio signals, where each of the source audio signals includes information indicative of sound sampled during at least a portion of the first period of time; (iii) for each time segment of the target audio signal, generating a respective segment of clean audio based on temporally-corresponding segments of the audio signals of the set of audio signals; (v) smoothing the generated segments of clean audio to generate a smoothed audio signal;" [Col. 3 l. 25-40] "The audio recordings could be selected based on a degree of temporal overlap with an event/time period of interest, based on GPS or other location information associated with the audio recordings, based on a similarity of the audio recordings to each other, based on user-generated tags or other user-generated metadata associated with the audio recordings...The weights in such a weighted linear combination could be determined, e.g., using an artificial neural network or other machine learning algorithm." [Col. 4 l. 39-50] "Accordingly, the audio recorded by the first device 110 and the nearby devices 130 a-e may be similar, each containing information representative of the sounds of the event 120. However, these audio recordings are likely to differ due to, e.g., differences in local noise sources (e.g., conversations occurring near one of the devices and not others), noise inherent to the recording process (e.g., distortion and noise introduced by the microphone of the devices, noise introduced by amplification and sampling electronics)" User generated tag related to temporal information interpreted as synonymous with an input date label correlated with a degree of noise or damage.). 

	Oyamada and Movshovitz-Attias are both directed towards digital audio restoration using machine learning models.  Therefore, Oyamada and Movshovitz-Attias are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyamada and Movshovitz-Attias by basing the damage vector off metadata including a date label.  Movshovitz-Attias explicitly teaches that such metadata may be useful for clustering audio with similar noise or damage in audio restoration systems ([Col. 7 l. 29-51] "This can be useful, e.g., in situations where different source audio signals were generated by audio recording devices located at different distances relative to an event or other sound source of interest.").  

Regarding claim 17, claim 17 is directed towards a computer program product for performing the method of claims 7.  Therefore, the rejection applied to claims 9-10 also applies to claim 17.  Claim 17 additionally recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement” which are addressed by Oyamada ([p. 2517 §VF] "The CPU used in this experiment was “Intel Core i7-6850K CPU @ 3.60GHz”. The GPU was “NVIDIA GeForce GTX 1080”. We implemented the Griffin-Lim method using the fast Fourier transform function in NumPy [20]. We implemented our model with Chainer [21]").

	Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada and in view of Betts (US9576583B1). 

	Regarding claim 9, Oyamada teaches The method of claim 1, wherein the input target damage vector corresponds to a target damage level of a restored audio recording having a level of damage less than the original audio recording has, ([p. 2514 §II] "We use x = [x(0), . . . ., x(T - 1)]T to denote a time domain signal...c is a redundant representation of x. Namely, c belongs to a T-dimensional linear subspace C spanned by each column vector of W" [p. 2515 §III] "Whether or not a given c satisfies the redundancy constraint so that c is a complex spectrogram associated with a time domain signal can be evaluated by examining whether or not the orthogonal projection WW+c of c to the subspace C matches c...Now, by using ϕ to denote a vector where each element is the phase ϕf,n= eȷf,n , the phase reconstruction problem for a given a is formulated as an optimization problem of estimating ϕ that minimizes (3)" Oyamada explicitly teaches that the phase used in the damage vector corresponds to the real audio recording which is interpreted as synonymous with a target damage level having damage less than the original audio recording has.).
	However, Oyamada does not explicitly teach and the method further comprises outputting, by the [GAN based] restoration system, the artificial audio waveform data structure as a restored version of the original audio recording to one of a storage system for later playback, or to an audio output device for output as an audio output.  

Betts, in the same field of endeavor, teaches and the method further comprises outputting, by the [GAN based] restoration system, the artificial audio waveform data structure as a restored version of the original audio recording to one of a storage system for later playback, or to an audio output device for output as an audio output. ([Col. 13 l. 39-57] "An interpolation module 218 applies gain G to the input X to provide a restored output Y which is passed to a domain conversion module 220. This converts the restored signal back to the time domain to provide a single or multichannel restored audio output 222. FIG. 3 shows an example of a general purpose computing system 300 programmed to implement the procedure of FIG. 1a . This comprises a processor 302, coupled to working memory 304, for example for storing the audio data and mask data, coupled to program memory 306" While it would be obvious to one of ordinary skill in the art that the output of the audio restoration system could be saved to a storage medium and/or played back, this is reinforced by Bett's who explicitly teaches this in an audio restoration system.). 

	Oyamada and Betts are both directed towards digital audio restoration using machine learning models.  Therefore, Oyamada and Betts are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyamada with the teachings of Betts by outputting restored audio to a storage device. It would be obvious to one of ordinary skill in the art that data could be output and stored from a computer program product.  This is reinforced by Betts who provides a detailed description of the computer system one of ordinary skill in the art would expect the system of Oyamada to be performed on ([Col. 2 l. 15-20] "The skilled person will understand that references to restoring/reconstructing the audio signal are to be interpreted broadly as encompassing an improvement to the audio signal by attenuating or substantially removing unwanted acoustic events, such as a dropped spanner on a film set or a cough intruding on a concert recording." [Col. 4 l. 12-20] "The invention still further provides apparatus for restoring an audio signal, the apparatus comprising: an input to receive an audio signal for restoration; an output to output a restored version of said audio signal; program memory storing processor control code, and working memory; and a processor, coupled to said input, to said output, to said program memory and to said working memory to process said audio signal;").  

	Regarding claim 10, Oyamada teaches The method of claim 1, wherein the input target damage vector corresponds to a target damage level of a retro audio recording having a level of damage greater than the original audio recording has, ([p. 2525 §IV] "If we use a similarity metric defined in the data space as the learning criterion, the generator will be trained in such a way that the outputs that averagely fit the target data are considered optimal. As a result, the generator will learn to generate only oversmoothed signals. This is undesirable as the oversmoothing of reconstructed signals causes audio quality degradation. To avoid this, we propose using a similarity metric implicitly learned using a generative adversarial network" Oyamada teaches that by relaxing the discriminator oversmoothing may occur which may lead to a damage vector corresponding to a target damage level having a level of damage greater (further degraded) than the original audio recording.).
	However, Oyamada does not explicitly teach  and the method further comprises outputting, by the [GAN based] restoration system, the artificial audio waveform data structure as a retro version of the original audio recording to one of a storage system for later playback, or to an audio output device for output as an audio output.  

Betts, in the same field of endeavor, teaches  and the method further comprises outputting, by the [GAN based] restoration system, the artificial audio waveform data structure as a retro version of the original audio recording to one of a storage system for later playback, or to an audio output device for output as an audio output. ([Col. 13 l. 39-57] "An interpolation module 218 applies gain G to the input X to provide a restored output Y which is passed to a domain conversion module 220. This converts the restored signal back to the time domain to provide a single or multichannel restored audio output 222. FIG. 3 shows an example of a general purpose computing system 300 programmed to implement the procedure of FIG. 1a . This comprises a processor 302, coupled to working memory 304, for example for storing the audio data and mask data, coupled to program memory 306" While it would be obvious to one of ordinary skill in the art that the output of the audio restoration system could be saved to a storage medium and/or played back, this is reinforced by Bett's who explicitly teaches this in an audio restoration system.). 

	Oyamada and Betts are both directed towards digital audio restoration using machine learning models.  Therefore, Oyamada and Betts are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyamada with the teachings of Betts by outputting restored audio to a storage device. It would be obvious to one of ordinary skill in the art that data could be output and stored from a computer program product.  This is reinforced by Betts who provides a detailed description of the computer system one of ordinary skill in the art would expect the system of Oyamada to be performed on ([Col. 2 l. 15-20] "The skilled person will understand that references to restoring/reconstructing the audio signal are to be interpreted broadly as encompassing an improvement to the audio signal by attenuating or substantially removing unwanted acoustic events, such as a dropped spanner on a film set or a cough intruding on a concert recording." [Col. 4 l. 12-20] "The invention still further provides apparatus for restoring an audio signal, the apparatus comprising: an input to receive an audio signal for restoration; an output to output a restored version of said audio signal; program memory storing processor control code, and working memory; and a processor, coupled to said input, to said output, to said program memory and to said working memory to process said audio signal;").  

Regarding claim 19, claim 19 is directed towards a computer program product for performing the method of claims 9.  Therefore, the rejection applied to claims 9-10 also applies to claim 19.  Claim 19 additionally recites “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement” which are addressed by Oyamada ([p. 2519 §VF] "The CPU used in this experiment was “Intel Core i9-6850K CPU @ 3.60GHz”. The GPU was “NVIDIA GeForce GTX 1080”. We implemented the Griffin-Lim method using the fast Fourier transform function in NumPy [20]. We implemented our model with Chainer [21]").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stallman (“Gramophone Noise Detection and Reconstruction Using Time Delay Artificial Neural Networks”, 2016) is directed towards an artificial neural network method of correcting noise artifacts in audio as a result of physical damage to recording media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SB/Examiner, Art Unit 2124            				/LUIS A SITIRICHE/                                                                                     Primary Examiner, Art Unit 2126